Citation Nr: 1414949	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  09-50 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for upper back strain with left scapular winging.  


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran had active service from June 2004 to July 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which assigned an initial noncompensable rating for the Veteran's upper back strain, effective from July 31, 2007.  In a November 2009 rating decision, the RO increased the rating from noncompensable to 10 percent disabling, effective July 31, 2007.  This increase did not satisfy the Veteran's appeal.

When this case was most recently before the Board in August 2013, it was remanded for additional development.  It has since been returned to the Board for further appellate action.

The record before the Board consists of solely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  


FINDING OF FACT

Throughout the period of the claim, the Veteran's upper back strain with left scapular winging has been manifested by pain; it has not resulted in any limitation of motion of the spine or left upper extremity, muscle spasm, guarding, or ankylosis.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for upper back strain with left scapular winging have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.59, 4.71a, Diagnostic Codes 5019, 5201, 5237 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice & Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice by correspondence sent in August 2007, prior to the initial adjudication of the claim.  

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent VA and private treatment records has been completed.  In addition, the Veteran has been afforded appropriate VA examinations.  Further, the Board finds that there has been substantial compliance with the August 2013 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran has not identified any outstanding evidence that should be obtained to substantiate his claim.  The Board is also unaware of any such evidence. 

In sum, the Board also is satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to this claim.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013). 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2013).  Section 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Lumbosacral or cervical strain is to be evaluated under the general rating formula for rating diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

Under the general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  

An evaluation of 10 percent is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or the combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or if there is a vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent evaluation is warranted if there is forward flexion of the cervical spine to 15 degrees or less; or favorable ankylosis of the entire cervical spine.  

A 40 percent evaluation is warranted if there is forward flexion of the thoracolumbar spine to 30 degrees or less; or if there is favorable ankylosis of the entire thoracolumbar spine; or if there is unfavorable ankylosis of the entire cervical spine.  

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating.

There are several notes set out after the diagnostic criteria, which provide the following:  First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.

Bursitis is to be rated on limitation of motion of the affected parts, as arthritis, degenerative.  38 C.F.R. § 4.71a, Diagnostic Code 5019. 

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  38 C.F.R. § 4.71a. 

There are several diagnostic codes which pertain to limitation of motion or disabilities of the shoulder that would be appropriate for use when evaluating arthritis in the shoulder.  Under Diagnostic Code 5200, which pertains to ankylosis of the scapulohumeral articulation (Note: the scapula and the humerous move as one piece), a 30 percent disability rating is warranted when there is favorable ankylosis of the major upper extremity with abduction to 60 degrees and the ability to reach the mouth and head with the major upper extremity.  A 40 percent disability rating is warranted when the ankylosis in the major upper extremity is intermediate between favorable and unfavorable.  A 50 percent disability rating is warranted when there is unfavorable ankylosis with abduction limited to 25 degrees from the side.  38 C.F.R. § 4.71a.

Diagnostic Code 5201 pertains to limitation of motion of the arm.  Under this code a 20 percent disability rating is warranted when range of motion of the major upper extremity is limited to the shoulder level.  A 30 percent disability rating is warranted when range of motion of the major upper extremity is limited to midway between the side and shoulder levels.  A 40 percent disability rating is warranted when range of motion of the major upper extremity is limited to 25 degrees from the side.  38 C.F.R. § 4.71a.

Diagnostic Code 5202 pertains to impairment of the humerous.  A 20 percent disability rating is warranted when there is malunion of the humerous with moderate deformity in the major upper extremity or recurrent dislocation of the scapulohumeral joint of the major upper extremity with infrequent episodes and guarding of movement only at shoulder level.  A 30 percent disability rating is warranted when there is malunion of the humerous with marked deformity in the major upper extremity or recurrent dislocation of the scapulohumeral joint of the major upper extremity with frequent episodes and guarding of all arm movements.  

A 50 percent disability rating is warranted when there fibrous union of the humerous in the major upper extremity.  A 60 percent disability rating is warranted when there is nonunion of the humerous (false flail joint) in the major upper extremity.  A maximum disability rating of 80 percent is warranted when there is loss of humerous head (flail shoulder) in the major upper extremity.  38 C.F.R. § 4.71a.

Diagnostic Code 5203 pertains to impairment of the clavicle or scapula.  A 10 percent disability rating is warranted where there is malunion of the clavicle or scapula of the major upper extremity; or where there is nonunion of the clavicle or scapula of the major upper extremity without loose movement.  A 20 percent disability rating is warranted where there is nonunion of the clavicle or scapula of the major upper extremity with loose movement; or where there is dislocation of the major upper extremity clavicle or scapula.  38 C.F.R. § 4.71a.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability, except as noted below.  

Historically, the Veteran was treated for upper back pain during service, due to carrying heavy packs and wearing heavy body armor.  In the May 2008 rating decision on appeal, the RO granted service connection for a strain claimed as upper back pain; a noncompensable rating was assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237, effective July 31, 2007, the day following the Veteran's separation from active service.  In a November 2009 rating decision, the originating agency increased the rating from noncompensable to 10 percent disabling, effective July 31, 2007.  In a November 2013 rating decision, the originating agency continued the 10 percent rating, but rated the disability under Diagnostic Codes 5019 and 5201. 

Throughout the rating period on appeal, the evidence of record demonstrates various diagnoses accounting for the Veteran's symptoms of upper back and left shoulder pain.  In this regard, the report of a January 2007 private treatment record notes an impression of scapular thoracic dyskinesia.  The report of an August 2009 fee-based examination indicates diagnoses of left scapular winging and an upper back strain.  The report of an April 2013 VA examination notes a diagnosis of a left shoulder strain.  The report of an April 2013 VA peripheral nerves examination reflects that no diagnosis was rendered because the findings on the neurological examination were normal.  The report of a September 2013 VA examination indicates a diagnosis of a thoracic strain.

In November 2013, a VA physician reviewed the Veteran's pertinent history and provided an expert medical opinion.  The physician opined that the nature and extent of the impairment from the Veteran's service-connected disability was most consistent with a disorder of the muscular or tendinous attachment to the bone, and not a cervical or thoracic disorder.  In providing the opinion, the physician noted that all of the imaging studies were negative or normal; specifically, X-rays of the thoracic spine and left shoulder in August 2009 were normal, X-rays of the left shoulder in April 2013 were normal, and X-rays of the thoracic spine in September 2013 were normal.  The physician further noted that all neurological examinations were normal, including the most recent April 2013 examination, in which the examiner noted that no atrophy or scapular winging was detected and there were no signs of radiculitis or radiculopathy.  The physician also noted that the aforementioned examinations showed full range of motion of the shoulders, cervical spine, and thoracic spine.  The physician noted that such examinations demonstrated normal reflexes, strength, and sensation.  The physician stated that the only examiner to identify scapular thoracic dyskinesia was the Veteran's private physician, D.B., MD.; however, the physician explained that such a diagnosis would require a finding of scapular winging, a finding that the Veteran did not exhibit as per the April 2013 VA examination report.  The physician further stated that D.B. was the outlier, as no other examiner found atrophy of muscle, neurological abnormality as manifested by weakness, DTR asymmetry, parethesia, or numbness.  The physician concluded that the Veteran's symptoms variously diagnosed were of a musculoskeletal etiology, and not of neurologic origin.  

After reviewing the evidence of record, the Board finds that a rating in excess of 10 percent is not warranted at any time during the period of the claim.  While the November 2013 VA examiner indicated that the Veteran's service-connected disability is not cervical or thoracic in nature, the Board has considered the Veteran's disability under the general rating formula for rating diseases and injuries of the spine.  However, as noted above, the Veteran has full range of motion of his entire spine throughout the rating period on appeal, and there is no evidence of  
muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  As such, Diagnostic Code 5237 is not for application.  Similarly, Diagnostic Code 5243 is not for application, as there is no evidence of record of a diagnosis of intervertebral disc syndrome.  Likewise, Diagnostic Code 5201 does entitle the Veteran to the next higher rating, as there is no evidence of any limitation of motion of the left arm; indeed, the evidence demonstrates that the Veteran has full range of motion of his left shoulder throughout the rating period on appeal.  In addition, there is no evidence of ankylosis of the scapulohumeral articulation, thus,  Diagnostic Code 5200 does not apply.  Moreover, as there is no evidence of impairment of the humerous, clavicle, or scapula, Diagnostic Codes 5202 and 5203 do not apply.  Further, there is no evidence of functional impairment of the muscle, thus the Board will not address 38 C.F.R. § 4.73.  

The Board has considered additional functional limitation due to factors such as pain and weakness.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  However, the aforementioned examination reports do not demonstrate any objective evidence of painful motion on any of the ranges of motion of the spine or the left shoulder.  Further, there is no evidence of additional limitation of range of motion or functional impairment upon repetitive motion testing, as demonstrated by the aforementioned VA examinations.  Thus, there is no basis for the assignment of a higher rating due to pain, weakness, fatigability, weakness, or incoordination.  

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).   Accordingly, in arriving at the determinations above the Board has considered not only the medical evidence but also the lay evidence presented by the Veteran in the form of his correspondence to VA and the statements he made to VA and private examiners. 

As a layperson, the Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even affording this lay evidence full competence and credibility, such lay evidence does not support a schedular rating higher than that currently awarded.  

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the Veteran's disability warranted more than a 10 percent schedular rating. 

The Board also has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) (2013).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the rating criteria considered in this case reasonably describe the Veteran's disability level and symptomatology.  The evidence of record shows that the Veteran's disability is primarily manifested by pain.  The applicable diagnostic code used to rate the Veteran's disability provides for ratings based on such symptom.  The disabling effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extra-schedular rating is unnecessary at this time.  

In reaching the foregoing determination, the Board has considered the doctrine of reasonable doubt, but has determined that it is not applicable because the preponderance of the evidence is against the claim.  


							(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an initial disability rating in excess of 10 percent for upper back strain with left scapular winging is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


